Orders, entered on March. 25, 1963 and August 12, 1963, denying appellant attorneys’ applications to establish a lien upon their clients’ cause of action for personal injuries are unanimously affirmed, with $20 costs .and disbursements to plaintiffs-respondents. In affirming we nevertheless hold, as contended by appellants, that if entitled otherwise to assert their lien it would not be restricted to a recovery upon the action they instituted (Matter of Lourie, 254 App. Div. 555; Morgan v. Drewry, S. A. R. L., 285 App. Div. 1). Appellants do not refute satisfactorily, however, the assertion by the female plaintiff that they were discharged by her husband prior to the commencement of the actions in either the Supreme Court or the Civil Court. Concur — Botein, P. J., Yalente, McNally, Stevens and Eager, JJ.